NO.
12-06-00224-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
TYUS DUDLEY,                                           §          APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                    §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                   §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM




            Appellant
pleaded guilty to the offense of evading arrest or detention.  The trial court assessed punishment at
confinement for twelve months.  We have
received the trial court’s certification showing that this is a plea bargain
case and that Appellant has no right to appeal. 
See Tex. R. App. P. 25.2.  Appellant states in his notice of appeal that
he wishes to assert ineffective assistance of counsel on appeal.  However, the clerk’s record shows that
Appellant pleaded guilty and that the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by Appellant.  See Tex.
R. App. P. 25.2(2).  Therefore,
Appellant may appeal only those matters that were raised by written motion
filed and ruled on before trial or after getting the trial court’s permission
to appeal.  See Tex. R. App. P. 25.2(2)(A), (B).  Appellant
has not satisfied either criterion. 
Accordingly, the appeal is dismissed for want of
jurisdiction.
Opinion delivered July 5,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
 
 
(DO NOT PUBLISH)